                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

SAVALAS CHRISTOPHER LOVE,                          §
             Movant,                               §
                                                   §
v.                                                 §   No. 3:17-cv-1431-B (BT)
                                                   §
UNITED STATES OF AMERICA,                          §
             Respondent .                          §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       Before the Court are Movant Savalas Christopher Love’s Objections (CV doc. 41)1 to the

United States Magistrate Judge’s May 5, 2021 Findings, Conclusions, and Recommendation

addressing Love’s motion under 28 U.S.C. § 2255. At the outset, the Court notes that Love’s

specific objections solely address his claim under United States v. Davis, 139 S. Ct. 2319 (2019), and

the Court will conduct a de novo review of those matters.2 To the extent that Love has generally

objected to the Magistrate Judge’s Findings, Conclusions, and Recommendation, the Court will

review his objections only for plain error.3 See Fed. R. Civ. P. 72(b)(3) (“The district judge must


       1
         For purposes of this Order, “CV doc.” refers to Love’s civil action under 28 U.S.C. §
2255, case number 3:17-cv-1431-B-BT, and “CR doc.” refers to his criminal action, case number
3:14-cr-300-B-3.
       2
         In addition to his Davis claim, Love also raised the following § 2255 claims: (1) his
confession was involuntary; (2) his conspiracy to commit Hobbs Act robbery offense is not a
crime of violence; (3) he received “points” and “time” for charges that were dismissed; (4) he was
“led” by his attorney and the prosecutor to plead guilty to a gun enhancement under 18 U.S.C. §
924(c) that does not apply to him; (5) his attorney did not allow him to view the Presentence
Report (PSR); and (6) he should not have received “any point enhancement” for his criminal
history.
       3
         By way of example, Love generally argues, “Mr. Love objects to the findings and
conclusions made in regard to denying his 28 U.S.C. § 2255 Motion.” Obj. 1 (CV doc. 41).
determine de novo any part of the magistrate judge’s disposition that has been properly objected to.”);

see also Roe v. Johnson County, Texas, No. 3:18-cv-2497-B-BN, 2020 WL 5542333, at *1 (N.D. Tex.

Sept. 15, 2020).

       Love initially argues that his Davis claim is not procedurally barred because he has shown

excusable cause for procedural default and actual prejudice resulting from the error. Obj. 2-6 (CV

doc. 41). This argument was not addressed in the Magistrate Judge’s Findings, Conclusions, and

Recommendation, and this argument need not be addressed by this Court now. Rather, the

Magistrate Judge recommended that the Court find and this Court now finds that Love’s Davis claim

is waived. FCR 4-11 (CV doc. 40). Because Love’s Davis claim is waived, the Court need not

address whether it is also procedurally defaulted. As the Magistrate Judge noted, the Government

argues that Love’s Davis claim was procedurally barred, but because Love’s Davis claim is waived,

“the Court should pretermit consideration of this additional argument.” FCR 11 (CV doc. 40).

Consequently, this objection is overruled.

       Next, Love argues that his Davis claim is not barred by the appellate-rights waiver in his plea

agreement. Obj. 7-10 (CV doc. 41). Specifically, Love contends that the Government’s reliance on

United States v. Burns, 433 F.3d 442 (5th Cir. 2005), is misplaced because Burns addressed whether

the appeal waiver applied to the defendant’s sentence and not whether the conviction itself was

invalid. Id. Love’s argument is not compelling because the Magistrate Judge appropriately

recognized the instant case is distinguishable from Burns. In pertinent part, the Magistrate Judge

found, “The Fifth Circuit Court of Appeals has not specifically ruled on the validity of a collateral-

review waiver in the context of Davis, but the Court recently addressed a case that is otherwise



                                                  2
comparable and instructive here: United States v. Barnes, 953 F.3d 383 (5th Cir. 2020).” FCR 6 (CV

doc. 40) (footnote omitted and emphasis added).

       Love cites to Thompson v. United States, No. 3:14-CR-340-K, 2020 WL 1905817, at *2 (N.D.

Tex. Apr. 17, 2020) (J. Kinkeade), to support his claim that a miscarriage-of-justice exception should

be applied. Obj. 7-8 (CV doc. 41). As Love concedes, however, “the Fifth Circuit has declined to

explicitly adopt or reject a miscarriage of justice exception.” Id. at 7. As the Magistrate Judge

pointed out, the Fifth Circuit Court of Appeals refused to apply the miscarriage-of-justice exception

in Barnes, and the Court specifically noted that “other circuits recognize such an exception, [but]

the Fifth Circuit has declined to explicitly adopt or reject it.” FCR 8 (CV doc. 40) (citing Barnes,

953 F.3d at 389 (citing United States v. Ford, 688 F. App’x 309, 309 (5th Cir. 2017) (per curiam)).

Love makes an appropriate concession, and the Magistrate Judge correctly states the law. Because

a miscarriage-of-justice exception has not been recognized by the Fifth Circuit Court of Appeals, this

objection is overruled.

       In a footnote, Love argues that “[a]side from being a miscarriage of justice, it would be an

absurd result of this Court to understand and adopt the ruling in Davis by the Supreme Court, but

then not give any defendant a chance to benefit from it because of a waiver made at the time the

case had not yet been decided.” Obj. 9 n.4 (CV doc. 41) (emphasis added). Love’s argument lacks

merit because not every defendant pleads guilty, as his argument appears to presume. Moreover,

even if all defendants pleaded guilty, they do not always do so pursuant to a written plea agreement

with the Government containing a waiver provision. For these reasons, this argument lacks merit.




                                                  3
       Finally, Love argues that the Government pointed to Oliver v. United States, 951 F.3d 841

(7th Cir. 2020), a Seventh Circuit Court of Appeals case where the manifest-justice-exception was

recognized, but the instant case is distinguishable because he would not be in a “better” position if

all parties had foreseen Davis. Obj. 9-10 (CV doc. 41). In particular, Love contends that he would

not be in a “better” position because he still faces the conspiracy to commit Hobbs Act robbery he

pleaded guilty to, and vacating the 18 U.S.C. § 924(c) charge would protect his constitutional right

to not be charged with an unlawful conviction yet still hold him accountable for his conspiracy to

commit Hobbs Act robbery charge. Id. at 9-10.

       In pertinent part, in the magistrate judge found:

               The Seventh Circuit has recognized a manifest-justice exception, but even
       there, the Court recently held that two defendants in a virtually identical situation
       as Love could not benefit from the exception. Oliver v. United States, 951 F.3d 841,
       847 (7th Cir. 2020). The Court explained:

            The robbery of pawnshop plainly violated the Hobbs Act, which we and
            other circuits have held, after Johnson, qualifies as a "crime of violence"
            under § 924(c)'s elements clause. Thus, even overlooking the shootout that
            occurred, the government could easily have premised the § 924(c) counts
            on the Hobbs Act robbery of the pawn shop in Indiana. It is not a
            miscarriage of justice to refuse to put Oliver and Ross in a better position
            than they would have been in if all relevant actors had foreseen Davis.

       Id. (internal citations omitted). The same rationale is applicable here. Love
       committed four substantive Hobbs Act robberies, and he admitted that he committed
       those offenses in his factual resume and under oath at his rearraignment on
       November 19, 2015. (CR ECF Nos. 57, 77.) Therefore, enforcing Love's
       appellate-rights waiver would not result in a miscarriage of justice. Likewise, Love
       should not be allowed to benefit from a windfall that neither he nor the Government
       anticipated or bargained for.

FCR 9-10 (CV doc. 40).




                                                 4
        As the Magistrate Judge noted, the Fifth Circuit has declined to explicitly adopt or reject a

miscarriage-of-justice exception, but it has been recognized in other circuits. FCR 7-8 (CV doc. 40).

In the Seventh Circuit, in Oliver, the Court recognized a manifest-justice exception. In the instant

case, Love committed four substantive Hobbs Act robberies, and he admitted to those crimes both

in his factual resume and under oath at his rearraignment. FCR 10 (CV doc. 40) (citing CR docs.

57, 77). For this reason, enforcing Love’s collateral-attack waiver would not result in a miscarriage

of justice, and the Magistrate Judge correctly found that Love’s Davis claim is waived. This objection

is therefore overruled.

        Consistent with the foregoing, the Court finds that the Findings and Recommendation of the

Magistrate Judge are correct, and they are accepted as the Findings, Conclusions, and

Recommendation of the Court.

        IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted.

                                         Certificate of Appealability

        A certificate of appealability (COA) will be issued “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Miller-El v.

Cockrell, 537 U.S. 322, 330 (2003); accord Foster v. Quarterman, 466 F.3d 359, 364 (5th Cir. 2006).

The applicant makes a substantial showing if he demonstrates “that jurists of reason could debate

the propriety of the district court’s assessment of his constitutional claims or conclude that his claims

are ‘adequate to deserve encouragement to proceed further.’” United States v. Wainwright, 237 F.

App’x 913, 914 (5th Cir. 2007) (per curiam) (quoting Miller-El, 537 U.S. at 327); see Foster, 466

F.3d at 364.

                                                   5
       Considering the Supreme Court’s decision in Davis and the specific facts of this case, “jurists

of reason could debate the propriety” of the recommendations contained herein and conclude “that

[the] claims are adequate to deserve encouragement to proceed further.” Therefore, Love is granted

a COA on the following issues: (1) whether the appellate-review waiver in his plea agreement bars

his Davis claim; and (2) whether his appellate-review waiver is unenforceable under the miscarriage-

of-justice exception.

       SO ORDERED this 2nd day of June, 2021.



                                              _________________________________
                                              JANE J. BOYLE
                                              UNITED STATES DISTRICT JUDGE




                                                 6
